Citation Nr: 0315473	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 based on hypothetical entitlement to 
a total disability rating for a continuous period of at least 
10 years prior to death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945, and from November 1947 to May 1974.  He died in August 
1994.  The appellant is the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Reno, Nevada, regional 
office (RO).  The decision denied service connection for the 
cause of the veteran's death and denied entitlement to DIC 
under 38 U.S.C.A. § 1318.  

In a decision of September 2002, the Board confirmed the 
denial of service connection for the cause of the veteran's 
death.  The Board deferred review of the issue regarding DIC 
under 38 U.S.C.A. § 1318 pending review of applicable 
regulations by the United States Court of Appeals for the 
Federal Circuit.  The stay on adjudication of such claims has 
since been lifted, and the issue is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1994, at the age of 70 
years.

2.  During his lifetime, the veteran did not submit a claim 
for disability compensation and did not establish service 
connection for any disabilities.

3.  The appellant has submitted a claim for benefits under 
38 U.S.C.A. § 1318 based on hypothetical entitlement to a 
total disability rating for a continuous period of at least 
10 years prior to death.

4.  The VA did not have any evidence pertaining to the 
veteran as of the date of his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
based on entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death are not 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on hypothetical entitlement of the 
veteran to a total disability rating for a continuous period 
of at least 10 years prior to death.  She asserts that the 
veteran's service medical records show numerous disabilities 
which were incurred in service.  She argues that if he had 
filed a claim for such disabilities, service connection would 
have been granted, and he likely would have had a 100 percent 
rating for ten years prior to his death.  The disabilities 
which were incurred in service reportedly included 
indigestion, a hiatal hernia, dizziness, hearing loss, a 
painful left elbow, a fractured right wrist, a chronic 
lumbosacral strain which required back surgery, and a 
glandular problem.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  As will be explained more fully below, the 
development of evidence in a case such as this is very 
limited as the claim for hypothetical entitlement is to be 
evaluated based on the evidence which is of record at the 
time of the veteran's death, or evidence of which the VA had 
control as of the date of death.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new VCAA implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318 (West 1991 and Supp. 2002).

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in 
receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2002).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:
"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  In light of this position taken by the 
Secretary in the Supplementary Information that accompanied 
the January 2000 rule changes, the Board finds that Karnas is 
not applicable in this situation, and that entitlement to 
section 1318 DIC benefits can not be established by way of 
hypothetical entitlement, no matter when the claim was filed.  
c.f. Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive basis could not be 
applied if it would lead to a less advantageous result to the 
appellant).  

The Board's interpretation is confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Court stated 
that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

During his lifetime, the veteran did not submit a claim for 
disability compensation and did not establish service 
connection for any disabilities.  Therefore, the current 
claim for DIC based on hypothetical entitlement is precluded 
by the terms of the revised version of 38 C.F.R. § 3.22.

Moreover, the VA did not have any evidence pertaining to the 
veteran as of the date of his death.  Thus, the claim for 
entitlement to DIC would fail even under the Court's 
interpretation of the version of the regulation which was in 
effect prior to the revision of the 38 C.F.R. § 3.22 in 
January 2000.  In this regard, the Board notes that when, 
beginning with Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (CAVC) 
concluded that section 1318(b) established a basis for 
entitlement to DIC based on hypothetical entitlement to a 
total rating, the Court specifically held that entitlement to 
dependency and indemnity compensation under § 1318(b) may be 
established when the "evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable" establish 
that the veteran "hypothetically would have been entitled" 
to receive compensation for a total disability rating for 
service-connected disability for a period of ten years 
immediately preceding death.  Green, 10 Vet. App. At 118 
(emphasis added).

The CAVC relied upon Green in several subsequent cases.  In 
Carpenter v West, 11 Vet. App. 140 (1998), the CAVC stated 
that claimants seeking DIC under section 1318 are "'given 
the right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive a 
different decision on a service-connection related 
issue...based on evidence in the veteran's claims file or VA 
custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable.'"  Id. at 145 
(emphasis added) (quoting Green, 10 Vet. App. at 118).  The 
CAVC further stated that the appellant in Carpenter was 
"entitled to an adjudication of her DIC claim under section 
1318 as though it were a claim brought by the veteran prior 
to his death."  Id. at 147.  In Wingo v. West, 11 Vet. App. 
307 (1998), the CAVC concluded, based on Green, that it was 
necessary to remand the case "for a determination, based 
upon evidence in the veteran's claims file or before VA at 
the time of the veteran's death....whether, had he brought a 
claim more than 10 years prior to his death, he 'would have 
been entitled' to receive a total disability rating for the 
10 years immediately preceding his death."  Id. at 312 
(emphasis added).

In Cole v. West, 13 Vet. App. 268 (1999), the CAVC summarized 
its precedents concerning section 1318 as follows:

[U]nder the umbrella of a general section 1318 
claim, a VA claimant may receive section 1318 DIC 
under any of the three following theories:  (1) if 
the veteran was in actual receipt of compensation 
at a total disability rating for 10 consecutive 
years preceding death....; (2) if the veteran would 
have been entitled to receive such compensation but 
for CUE in previous final [regional office] 
decisions and certain previous final [Board of 
Veterans' Appeals] decisions....; or (3) if, on 
consideration of the "evidence in the veteran's 
claims file or VA custody prior to the veteran's 
death and the laws then or subsequently made 
retroactively applicable", the veteran 
hypothetically would have been entitled to receive 
a total disability rating for a period or periods 
of time, when added to any period during which the 
veteran actually held such a rating, that would 
provide such a rating for at least the 10 years 
immediately preceding the veteran's death.

Id. at 274 (emphasis added).  With respect to the third of 
those theories, the CAVC explained that "the nature of a 
hypothetically 'entitled to receive' section 1318 claim is 
analogous to a CUE-based section 1318 'entitled to receive' 
claim in that the former may succeed on the basis only of the 
evidence and law that existed at a fixed point in the past."  
Id. at 278 (emphasis added).  Although the Federal Circuit 
made a statement in Hix and Pardue v. Gober, 225 F.3d 1377, 
1380-1381 (Fed. Cir. 2000) which was to the effect that 
hypothetical entitlement could be predicated on new evidence 
presented by the surviving spouse, that statement is 
considered nonbinding dicta.  See VAOPGCPREC 9-2000.  

As applied to the present case, as there was no evidence in 
the veteran's claims file on the date of his death, and there 
was no evidence within VA control, the claim for hypothetical 
entitlement necessarily fails.  

For the foregoing reasons, the Board finds that the claim DIC 
under 38 U.S.C.A. § 1318 based on hypothetical entitlement to 
a total disability rating for a continuous period of at least 
10 years prior to death is denied as a matter of law.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

